Citation Nr: 1701247	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 5, 2012, for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent from March 5, 2012, for service-connected bilateral hearing loss.

3.  Entitlement to service connection for a right shoulder disorder

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; the transcript of the hearing is of record.

In April 2014, the Board denied the Veteran's claim for service connection for hypertension.  He filed an appeal to the United States Court of Appeals for Veterans Claims.  In January 2015, the Court granted the Veteran's representative and VA General Counsel joint motion for remand, and remanded that issue to the Board for further action.

In November 2015, the Board remanded the appeal for further development, and the case has since been returned to the Board.  As it relates to the claims for service connection for a cervical spine disorder, a lumbar spine disorder, a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, and hypertension, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with all of the November 2015 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the prior Board remands, the issue of entitlement to service connection for a heart disability was raised during the March 2012 travel Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an initial compensable rating prior to March 5, 2012, is set forth below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Prior to March 5, 2012, the Veteran's bilateral hearing loss was manifested, at its worst, by Level I hearing in the right ear and Level III in the left ear.


CONCLUSIONS OF LAW

The criteria for an initial, compensable rating prior to March 5, 2012, for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In an April 2009 letter, the AOJ provided the Veteran with VCAA-compliant notice.  Moreover, with respect to the claim decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Initial Rating for Bilateral Hearing Loss Prior to March 5, 2012

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),  the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for bilateral hearing was established in September 2009, at which time the AOJ assigned an initial noncompensable percent disability rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100, effective March 25, 2009, the day the Veteran's claim for service connection was received.

Pertinent evidence includes a VA examination from August 2009, VA treatment records, and the Veteran's lay statements.

In connection with his claim for service connection, the Veteran underwent a VA examination in August 2009, which revealed the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
30
40
70
75
LEFT
35
45
65
85

The puretone threshold average was 54 in the right ear and 58 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with mild to severe sensorineural hearing loss bilaterally.  The examiner noted that hearing and understanding speech represented the greatest difficulty associated with his hearing loss.

These audiometry test results equate to Level I in the right ear and Level II in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing results in a noncompensable disability rating.  38 C.F.R. § 4.85.

In a September 2011 VA treatment record, the Veteran complained of difficulty hearing in crowds, and that he isolated himself from social settings due to his hearing loss.  A audiological examination revealed the following puretone thresholds, in decibels:


HERTZ
1000
2000
3000
4000
RIGHT
30
45
65
75
LEFT
30
45
65
90

The puretone threshold average was 54 in the right ear and 58 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The Veteran was diagnosed with mild to severe sensorineural hearing loss bilaterally, and was prescribed hearing aids.

These audiometry test results equate to Level I in the right ear and Level III in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing results in a noncompensable disability rating.  38 C.F.R. § 4.85.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge.  With regard to his service-connected bilateral hearing loss, he stated that he was using hearing aids, and that he received treatment from VA.  He testified that he received a an examination probably three months prior because his hearing was worsening, and he was given hearing aids at that time.  See March 2012 Hearing Transcript, pg. 3-4.

The Board notes that Table VIA is not applicable because there is no indication that speech discrimination testing was inappropriate for the Veteran, and the audiometric results did not show the Veteran's threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

In summary, based on the VA audiological examination of record, the Board finds that the Veteran's hearing was no worse than Level I in the right ear and Level III in the left ear.  Thus, he is not entitled to an initial compensable rating prior to March 5, 2012, for his bilateral hearing loss.

To the extent that the Veteran contends that his hearing loss was more severe than evaluated, the Board observes that, while he is competent to report symptoms such as difficulty hearing higher voices or in crowds and understanding speech when around multiple people, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss prior to March 5, 2012.  The audiometric testing highlighted above did not reveal audiological results  that would warrant an initial compensable rating.

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his hearing acuity did not warranted a compensable rating at any time prior to March 5, 2012.  Therefore, assigning any staged rating(s) is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology prior to March 5, 2012.

Specifically, the Veteran indicated he has difficulty hearing in crowds and in conversation, as well as problems understanding speech.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology prior to March 5, 2012, is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, he has not contended that his bilateral hearing loss alone renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised by the Veteran or the record and need not be further addressed.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating prior to March 5, 2012, for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable rating prior to March 5, 2012, for bilateral hearing loss is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Hypertension

In the November 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension, to include whether it was related to his exposure to herbicides.

In March 2016, the Veteran underwent a VA examination for hypertension.  The examiner noted that he started to experience blood pressure elevation in 2006, and that he was diagnosed with hypertension in April 2009.  The Veteran stated that he was unsure as to how his hypertension was related to service.  The examiner opined that his hypertension was less likely than not related to his military service.  The examiner noted that there was no evidence of elevated blood pressure in the Veteran's service treatment records, including his May 1968 discharge examination.  The examiner also noted that the normal response to immediate stress was elevated blood pressure, but that such was merely transient.  The examiner noted that there was no medical evidence demonstrating a relationship between hypertension and physical activity and heavy construction work.  As to whether the Veteran's hypertension was related to his presumed herbicide exposure in the Republic of Vietnam, the examiner indicated that hypertension was not a presumptive disability associated with herbicide exposure, and there was insufficient evidence demonstrating a relationship between herbicides and hypertension.

Although the Board asked the examiner to address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange Update 2010, the examiner did not discuss the significance, if any, that study has on the Veteran's hypertension, the examiner merely cited a 2000 study by the America Heart Association that discussed the general etiology of hypertension, and did not discuss the newer NAS study.

The Board notes that hypertension is not among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e) (2016).  Nevertheless, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Because the March 2016 VA opinion does not address the NAS study as instructed by the November 2015 remand, an addendum opinion is required.  See Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Orthopedic Disorders

In the November 2015 remand, the Board directed the AOJ to schedule the Veteran for new VA examinations to address the nature and etiology of his claimed orthopedic disorders.  

With regard to the Veteran's cervical spine and lumbar spine, the Board noted that the prior examination report contained contradictory information concerning his cervical spine symptoms, and it did not adequately reflect his statements that his neck and back pain began in the 1980s as a result of constant jarring" in service.  With regard to his bilateral shoulders, the Board noted, that while he was diagnosed with a bilateral shoulder strain, the examiner indicated that the symptoms were subjective only any that there was no objective evidence of a chronic condition.  With regard to the Veteran's bilateral knees, the Board noted that the examiner failed to address his statements concerning his post-service treatment, as well as his statement that his doctor told him in 1976 that he had an old injury.  

The Board instructed the examiner to obtain a complete history from the Veteran concerning his in-service experiences, including his relevant symptomatology, as well as his post-service medical history.  The examiner was then instructed to provide a direct service connection opinion concerning all diagnosed orthopedic disabilities, and a secondary service connection opinion concerning the left knee.

In March 2016, the Veteran underwent a VA examination.  He attributed his lower back pain to running heavy equipment, including bull dozers,
during military service, and that he started having problems with his back in the late 1970s or the early 1980s.  With regard to his cervical spine, he stated that he could not remember if his neck hurt him while he was Vietnam, but his attributed his current cervical spine disorder to jumping off of equipment while stationed in Vietnam.  The Veteran stated that he started seeking treatment for his cervical spine in 2000.  

The examiner provided a negative opinion.  The examiner noted that there was no evidence of a lumbar spine or cervical spine disorder in the Veteran's service treatment records, nor were there any complaints related to his lumbar spine or cervical spine.  The examiner noted that his lumbar spine or cervical spine disorders did not manifest to a compensable degree within a year of the Veteran's service, and there was no evidence of any treatment for at least 32 years after his discharge.  The examiner also noted that there was no evidence to suggest that jumping off of equipment would cause arthritis of the cervical spine or lumbar spine.  Instead, the examiner stated that age and obesity were shown by the preponderance of the current medical evidence to be the cause of degenerative arthritis.

In March 2016, he also underwent a VA examination of his bilateral shoulders.  He was diagnosed with degenerative arthritis in the left shoulder, but no diagnosed disorder of the right shoulder was found on examination.  He denied any current problems with his right shoulder, and he stated that he started seeking treatment for his left shoulder in the 1980s when he was told he had a torn rotator cuff.  He never had surgery and just bared the pain.  He indicated that he was not sure if he injured his left shoulder, but that he was having difficulty at times lifting things.  With regard to his military service, the Veteran stated that, while he could not recall a specific injury to his shoulders, he would have to jump off of heavy equipment, hit the ground, and roll on the ground.  

Because the examiner did not find any evidence of a right shoulder disorder, she did not provide any etiology opinion.  As to the Veteran's left shoulder, the examiner noted that there was no evidence of a left shoulder disorder in his service treatment records, nor were there any complaints related to his bilateral shoulders.  The examiner also noted that the first indication of treatment for the left shoulder was in 2008, forty years after the Veteran was discharged.  The examiner also noted that repetitive jumping was not shown to cause degenerative arthritis of the shoulders.  Instead, the examiner stated that age was shown by the preponderance of the current medical evidence to be the cause of degenerative arthritis.

In March 2016, the Veteran underwent a VA examination of his bilateral knees.  He was diagnosed with bilateral knee degenerative arthritis and status post right knee replacement.  During the examination, the Veteran reported that he started having problems with his right knee during service due to jumping off of heavy equipment.  He stated that he did not seek medical attention, that his knee hurt only for a few minutes, and that he went back to work.  He also report that, in 1976, he slipped and fell and that he suffered a bucket handle tear in his left knee.  He underwent meniscal surgery to repair the tear, and an arthroscopic procedure in the 1980s and was told that his knee was worn out; thereafter, he has had two knee replacements.  He stated that he did not seek treatment for his knees from the time he was discharged until 1976; however, he stated that his surgeon told him that he had "an old wound in his [left] knee" when the first operation was performed.  With regard to his left knee, the Veteran stated that his left knee began bothering him shortly after 1976 because he was throwing all of his weight onto his left knee because of his right knee.

The examiner opined that it was less likely than not that the Veteran's bilateral knee disorders were related to his military service.  With regard to the right knee, the examiner reasoned that there was no evidence of any actual bony injury during service, there was no evidence of a right knee disability within one year of his discharge, and he suffered an injury to his right knee following service that required surgical intervention.   The examiner also explained that the weight of the medical evidence supported a finding that his current right knee disorder was related to his post-service injury, not his military service.  In this regard, the examiner stated that there was no medical evidence to suggest that repeated jumping would cause a bucket handle tear eight years after he was discharged.  The examiner further noted that the Veteran met the criteria for the most common risk factors for developing degenerative arthritis, namely advancing age and obesity.

With regard to the left knee, the examiner reasoned that there was no evidence of a bony injury service, and there was no evidence of a left knee disability within one year of his discharge.  The examiner also noted that there was no evidence of any left knee disability until 2009, forty-one years after service.  The examiner also explained that the weight of the medical evidence supported a finding that the Veteran's current left knee disorder was related to his age, not his military service.  In this regard, the examiner stated that there was no medical evidence to suggest that repeated jumping would cause degenerative arthritis forty-one years after discharge.  The examiner further noted that the Veteran met the criteria for the most common risk factors for developing degenerative arthritis, namely advancing age and obesity.

The Board finds that the March 2016 VA examination reports and opinions are inadequate.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  With regard to the Veteran's cervical spine and lumbar spine, the examiner merely noted that there was no evidence of treatment in his service treatment records, and there was nothing to suggest a relationship between jumping and degenerative arthritis.  However, during the November 2012, he reported repeated jarring as a result of operating the heavy equipment.  Because the opinion does not address the Veteran's reports of repeated jarring in-service, an addendum opinion is necessary.

With regard to the Veteran's bilateral shoulder disorder(s), while the examiner indicated that there was no evidence of treatment in his service treatment records, and there was nothing to suggest a relationship between jumping and degenerative arthritis, the examiner's rationale fails to reflect his reports of failing to the ground and having to roll.  See Dalton, supra.

Moreover, insofar as the March 2016 VA examiner found no objective evidence of a right shoulder disorder on examination, during the April 2015 VA examination, the Veteran was diagnosed with a right shoulder strain from 2010 and, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.

Finally, with regard to the Veteran's bilateral knees, while the examiner indicated that there was no evidence of treatment in his service treatment records, and there was nothing to suggest a relationship between jumping and degenerative arthritis, the examiner's rationale fails to reflect adequately consideration of his reports of pain in his right knee immediately following service, see Dalton, supra, as well as his report that his doctor in 1976 told him that there was evidence in his right knee of an old injury.  In this regard, a veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the March 2016 examiner failed to address whether the Veteran's left knee disorder was secondary to his right knee disorder.

Because the March 2016 VA opinions do not adequately reflect consideration of the Veteran's lay statements concerning his in-service injuries and symptoms, as well as post-service symptoms, as instructed by the Board remand, an addendum opinion is required.  See Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Bilateral Hearing Loss from March 5, 2012

It appears there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims.  In a July 2015 VA audiology report, the examiner noted that his speech recognition scores using the Maryland CNC list were 88 percent in the right ear and 84 percent in the left ear.  The examiner also indicated that the auditory thresholds remained within five to 10 decibels when compared to his last audiometric evaluation.  However, the examiner indicated that the full audiologic results could be found "in audiogram display under the tools menu in CPRS."  To ensure that there is an adequate record upon which to decide the Veteran's claims, a remand is necessary to obtain the full audiologic results from the July 2015 audiometric evaluation, as well as any updated VA treatment records dated from February 16, 2016, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any outstanding VA treatment records dated from February 16, 2016, as well as the full audiologic results from the July 17, 2015, VA audiological evaluation.

2.  Contact the Veteran and request that he provide the necessary authorization(s) to obtain any outstanding private medical records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  

3.  If any of the records requested above cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's March 2016 hypertension examination.  The record and a copy of this Remand must be made available to the examiner.  If the March 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following question:

For the Veteran's currently-diagnosed hypertension, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service, to include his exposure to herbicides in the Republic of Vietnam.

In offering such opinions, the examiner must consider the findings cited below, any opinion offered should reflect consideration of those findings:

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange Update 2010 (2010 Update) concluded that there is limited suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. Of Sci. Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011).  Prior to the Board's [earlier April 2014] decision in this case, the Secretary discussed the 2006 and 2008 Updates-which contains the same analysis of hypertension as the 2010 Update-in the Federal Register.  See e.g. 75 Fed. Reg. 32,540, 32, 549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008 categorized certain health outcomes, including hypertension, to have "limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of a diagnosis of hypertension in the Veteran's service treatment records or immediately thereafter.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's March 2016 orthopedic examinations.  The record and a copy of this Remand must be made available to the examiner.  If the March 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  For the Veteran's currently-diagnosed lumbar spine, cervical spine, bilateral knee, and bilateral shoulder disorder(s), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service.

b)  For the Veteran's currently-diagnosed left knee disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is caused by his right knee disorder.

c)  For the Veteran's currently-diagnosed left knee disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is aggravated by his right knee disorder.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The opinion provided must reflect consideration of the Veteran's lay statements concerning his in-service experiences and the wear and tear service took on his body, including repeated jarring of the back and neck while operating heavy equipment and having to jump from heavy equipment and rolling on his shoulders.  In addition, the examiner's opinion must also reflect consideration of the lay statements concerning his in-service experiences and continuity of symptomatology, including his report that his doctor told him in 1976 that there was evidence of an old injury in his right knee.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


